On Motion of Mr. Parsons 30 on behalf of the Plaintiffs It is Ordered That he be at liberty to withdraw the Attachment formerly entered in this Cause, *449the same being so entered before an Affidavit of the Service of the Order to Answer was made.

 James Parsons (1724-1779), born in Ireland, was a merchant as well as a barrister, and John Rutledge studied law in his office. In 1753 he was married to Miss Susannah Miles; and in *4491756 he was a justice of the peace of Berkeley County. In the Revolution he took an active part as a lieutenant colonel, and as member of the Council of Safety, the Committee of Correspondence, and the second Provincial Congress. At the time of his death he was a member of the General Assembly from St. Bartholomew and vice president of the state. (SCHGM, XXIX, 43; XXXI, 15; I, 41; VII, 105; XVII, 155; Salley, Marriage Notices, p. 17.)